Order issued September 25, 2012




                                                In The
                                    Qtnurt nf Appeals
                         lfiift}f ilistrirt nf wexas at ilallas
                                          No. 05-10-01541-CV


    ELY AHOU LAVIZADEH AND PARVANEH LAVIZADEH, TRUSTEES OF THE
         EL YAHOU AND PARVANEH LAVIZADEH TRUST 2004, Appellants

                                                  v.
   HIGHLAND PARK INVESTMENTS, LLC, ALI A MOGHADAM, FRANK C.
 MAMONE, SHANE C. MAMONE, KAVEH HAKIMIAN, AND F ARSIDD F ADAKAR,
                            Appellees


                                              ORDER

       Appellees' motion to postpone oral argument is GRANTED. This Court will reset the

case for oral argument at a later date.




                                                         DAVID L. BRIDGES
                                                         JUSTICE